Citation Nr: 1209056	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-46 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left eye blindness. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a December 2011 hearing by the undersigned Veterans Law Judge (VLJ) held sitting at the RO.  A transcript of that hearing is associated with the claims file.

Subsequent to the October 2009 Statement of the Case and subsequent to certification of the appeal to the Board, the Veteran submitted additional medical evidence in December 2009 and December 2011.  Both of those submissions were accompanied by a waiver of review by the RO.  Accordingly, appellate adjudication may proceed.  38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

The evidence does not reflect that the Veteran sustained left eye blindness as result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or that there is any additional disability resulting from that treatment constituting an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation pursuant to 38 U.S.C.A. § 1151, for left eye blindness, due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A March 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The August 2008 VA opinion is adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  It is clear from the opinion narrative that the entirety of the Veteran's preoperative, operative and post-operative VA treatment records were reviewed closely, as specific clinical findings are referenced and the examiner indicated that the results of certain tests were and were not documented in those records.  Further, the examiner provided an opinion as to the criteria contemplated by 38 U.S.C.A. § 1151, and gave a specific rationale for his conclusions.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Veteran asserts that compensation is warranted for his symptoms under the provisions of 38 U.S.C.A. § 1151, due to the actions of VA medical personnel in September 2003.  Specifically, the Veteran asserts that his September 2003 cataract surgery (specifically, phacoemulsification with intraocular lens implant) caused left eye blindness, and has limited his overall visual acuity, with no possibility of future improvement.  He alleges that he was not properly advised of the possible complications of the surgeries, and that he was told after the surgery that his left eye vision would be restored.  Since the surgery, he describes the vision in his left eye has been cloudy and blurry, as if he were looking through a opaque glass shower door.  He repots that his ability to drive is limited during the day, due to sunlight, and at night, due to darkness.  

Under VA laws and regulations, when a claimant suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011). 

In determining whether additional disability exists, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that he or she has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1) (2011).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2) (2011). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d) (1) (2011). 

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2) (2011). 

Beginning in August 2002, the Veteran reported bilateral eye dress for which he was prescribed eyedrops.  A clinical examination of the eyes the same month noted normal intraocular pressure, corneas, and minimal signs of macular degeneration which did not concern the examining physician.  In February 2003, the Veteran reported worsening vision and a fear that the macular degeneration was worsening.  Clinical examination showed the beginning of bilateral cataracts, but no evidence of worsening macular degeneration.  In August 2003, the Veteran again complained of worsening vision.  Clinical evaluation noted 20/25 vision in the right eye, and 20/80 vision in the left eye; corneas and intraocular pressure were normal, but the left eye cataract had gotten significant and appeared to be vision-limiting.  The examining physician concluded that the Veteran should be scheduled for left eye cataract surgery.

Prior to his September 2003 cataract surgery, a laser iridotomy for narrow-angle glaucoma to left eye was performed with no complications in August 2003.  The September 2003 left eye cataract surgery was also performed with no observed complications.  

The day after the September 2003 surgery, the Veteran returned to the VA facility for follow-up.  The VA surgeon noted that the eye was healing nicely.  While pointing out that there was swelling of the cornea resulting in left eye vision reduced to 20/400, the surgeon noted that it was not unexpected due to the Veteran's eye being small and having had a very large cataract.  Eye drops and other topical medications were prescribed.  At a return visit a week later, the Veteran's left eye vision had improved to 20/200, and less corneal swelling was noted.  A month after the surgery, clinical examination during a return visit in October 2003 showed that the eye continued to heal nicely, and that the left eye visual acuity had improved to 20/60; eye examination results were normal with the exception of a mild amount of cystoid macular edema, which according to the physician was expected due to the Veteran's level of farsightedness.  

Three months after surgery, a December 2003 physical examination noted that the pupil was pulled over laterally and was entrapped in a small part of the anterior lens capsule giving a great deal of glare from exposure of the lateral aspect of the intraocular lens implant.  Visual acuity had been reduced to 20/70, and dilated examination showed residual cystoid macular edema.  At a March 2004 visit, physical examination showed that scar tissue at the edge of the pupil was causing a small entrapment of part of the pupil into the intraocular implant, resulting in swelling and macular edema.  Similarly, at July 2004 and October 2004 visits, physical examination showed that a small amount of the posterior chamber intraocular lens implant had become entrapped within the pupil.

As a threshold issue, the record does not reflect that the Veteran currently experiences left eye blindness.  The August 2008 VA examiner noted that the Veteran's left eye corrected vision was 20/40, which in the examiner's opinion was not a disabling level of visual acuity.  However, to the extent that the Veteran's left eye vision worsened after his September 2003 surgical procedure, the evidence does not reflect that it was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment or were caused by an event that was not reasonably foreseeable. 

The evidence of record does not show that his surgical and postoperative care constituted careless or negligent VA hospitalization or treatment.  The August 2008 VA examiner found that review of the operative report and other inpatient records did not show evidence of negligence.  Although, the examiner noted, the Veteran went through a difficult postoperative course, it did not appear from the operative and postoperative records that any of the final sequelae were secondary to surgical error or error in judgment from the surgeon in charge of the case, and the entrapped iris could not have been avoided or prevented by changing any of the postoperative management.  No other probative medical opinions exist in the record, and there is no other evidence to contract the examiner's conclusions.  Accordingly, the Board finds that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical personnel participating in the Veteran's surgery and aftercare. 

As noted above, the Veteran argued in his March 2008 claim, and again at his December 2011 Board hearing, that he was not made aware of possible complications prior to surgery.  However, the evidence of record reflects that the Veteran was aware of the potential risks of both procedures prior to the surgeries being conducted.  The August 2008 VA examiner noted that the risks of the surgery were explained to the Veteran and that he understood.  Multiple pre-operative records indicated that the procedures were explained to the Veteran, and he elected to proceed.  The Veteran underwent a preliminary, outpatient surgical procedure using topical anesthesia in August 2003, approximately 1 week prior to the cataract surgery, and he still proceeded with the cataract surgery with the same surgeon.  

Moreover, the evidence of record shows that any left eye visual impairment the Veteran experienced following cataract surgery was caused by a reasonably foreseeable event.  The August 2008 VA examiner opined that the complication of iris entrapment in the pupil was rare, but a known possible complication following cataract extraction; while uncommon, but it a well-known potential complication for any cataract surgery, especially in patients with narrow anterior chambers and small eyes, such as the Veteran's.  To that end, the examiner found that it could not have been predicted that the iris would have become entrapped prior to the surgery or even following the dilated eye examination at the one-month postoperative visit.  While noting that some additional tests either not conducted or not documented in the postoperative notes could have been beneficial for review, the lack of those tests being conducted would not have played a role in the development of the iris entrapment. 

Finally, the Veteran's statements with respect to the severity of his symptomatology following his September 2003 surgery, and to the relationship between that surgery and his postoperative symptoms have been considered.  Indeed, the Veteran's statements as to the manifestations, duration, and severity of his left eye visual symptoms are competent lay evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  However, a determination that any worsening visual acuity was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or were caused by an event that was not reasonably foreseeable is a determination medical in nature and not capable of lay observation.  See Davidson, 581 F. 3d at 1318; Jandreau, 492 F. 3d at 1377; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  Since laypersons are not capable of opining on matters requiring medical knowledge, his opinion that any left eye visual acuity worsening was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, or were caused by an event that was not reasonably foreseeable are not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

In summary, the evidence of record does not reflect that any decrease in left eye visual acuity was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment or was an event that was not reasonably foreseeable.  For that reason, the Board finds that the preponderance of the evidence is against his claim for benefits under 38 U.S.C.A. § 1151.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for claimed left eye blindness due to VA treatment is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


